FILF COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                                        QftlM/Akj



10/14/2015                                                     COA No. 12-14-00027-CR
DORSETT, WILLIAM GRANT             Tr. Ct. No. B-19,825                         PD-0514-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *